DLD-133                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-4049
                                       ___________

                               IN RE: LEON GREEN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                  (Related to M.D. Pa. Crim. No. 1-13-cr-00210-006)
                      ____________________________________

                 Submitted Pursuant to Rule 21, Fed. R. App. P.
                               February 4, 2016
      Before: CHAGARES, GREENAWAY, JR. and SLOVITER, Circuit Judges

                            (Opinion filed: February 23, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Leon Green, proceeding pro se, filed a document entitled “A Common Law Writ

of Error,” which we have construed as a petition for a writ of mandamus. In his petition

and supplemental filings, Green contends that the District Court lacks jurisdiction over

him because he is a free Moorish American and not subject to the laws and jurisdiction of

*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the United States. He seeks to have us compel the District Court to: (1) dismiss the

pending criminal charges against him, (2) reverse its ruling prohibiting him from filing

pro se motions,1 and (3) provide him with copies of all orders denying his motions in his

criminal case.2

        Mandamus is a drastic remedy that should be granted only in extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

To demonstrate that mandamus is appropriate, a petitioner must establish that he has a

“clear and indisputable” right to the issuance of the writ and that he has “no other

adequate means to obtain the desired relief.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996). In this case, Green has cited no competent legal authority in support of his

petition. In addition, he cannot show that he has no other adequate means to obtain relief.

On at least two prior occasions, Green has sought the dismissal of the charges in the

District Court using the same argument he now raises in his mandamus petition. The

District Court denied those motions. He may obtain review of the issue on direct appeal

    1
      In a supplement to his mandamus petition, Green seeks the reversal of the District
Court’s “interlocutory decree of the twelfth month of 2015 denying my right to demand a
dismissal of charges.” The only order listed on the docket in December 2015 involved
the granting of a motion for a continuance. However, there is an annotation that certain
pro se filings were deleted from the docket and sent to counsel, pursuant to a prior order
prohibiting Green from making such filings while represented by counsel. We construe
Green’s supplement in this Court as seeking relief from the latter order. Green is not
entitled to mandamus relief regarding that order because there is no right to hybrid
representation. See United States v. Turner, 677 F.3d 570, 578 (3d Cir. 2012).
    2
       Green’s motion to amend is granted to the extent he seeks our consideration of the
relief noted above.
                                             2
once his criminal case is resolved. See In re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d

Cir. 2003) (“If, in effect, an appeal will lie, mandamus will not.”). He may not, however,

use a mandamus petition as a substitute for the appeals process, see In re Briscoe, 448

F.3d 201, 212 (3d Cir. 2006), as we explained in our decision denying his previous

petition for a writ of mandamus. See In re Green, 601 F. App’x 79 (3d Cir. 2015).

       Accordingly, we will deny the mandamus petition. The “Motion to Proceed as

Seaman and Without Cost to Suspend All Federal Rules of Appellate Procedure” is

denied.




                                            3